Citation Nr: 0316306	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim for service connection for bilateral pes planus.  

(The issue of entitlement to VA compensation under 
38 U.S.C.A. § 1151 for acquired psychiatric disorders and 
laceration of the left wrist is the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1979.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for alcoholism and bilateral pes 
planus in March 1999.  The veteran appealed that decision.  
In July 2001, the Board of Veterans' Appeals (Board) denied 
service connection for alcoholism and held that new and 
material evidence had not been received to reopen a claim for 
service connection for bilateral pes planus.  In July 2002, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision concerning pes planus.  


REMAND

The Board undertook development regarding the veteran's claim 
in October 2002.  The veteran submitted additional evidence 
which has not been considered by the RO.  Moreover, evidence 
the Board obtained on its own was received.  That evidence 
included a response by the National Personnel Records Center 
to a request for additional medical records.  This evidence 
has not been considered by the RO.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 
7104(a) (West 2002) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allows 
the Board to consider additional evidence without having to 
remand the case to the appropriate agency for initial 
consideration and without having to obtain the claimant's 
waiver.

To date, the newly obtained evidence has not been considered 
by the RO.  In view of Disabled American Veterans, et al., 
and to provide every consideration to the veteran's claim 
without taking action that might prejudice his appeal, the 
Board is remanding the matters to the RO.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should comply with the VCAA 
and VA regulations enacted pursuant to 
it, including by providing the veteran 
with notice of the information and 
evidence necessary to substantiate his 
claim and indicating which portion of 
any such information or evidence is to 
be provided by VA and which is to be 
provided by him.  A VCAA letter must be 
sent.

2.  The veteran is informed that if 
there is outstanding relevant evidence, 
he must submit it.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



